



Spirit & Boeing Proprietary


Amendment 46 of SBP MS-65530-0016        


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL AND (ii) WOULD BE LIKELY TO CAUSE COMPETITITVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED. SUCH EXCLUDED INFORMATION IS DENOTED BY ASTERISKS
IN BRACKETS [*****].


AMENDMENT 46
TO
SBP MS-65530-0016
BETWEEN
THE BOEING COMPANY
AND
SPIRIT AEROSYSTEMS, INC.
This Amendment 46 (“Amendment”) to Special Business Provisions MS-65530-0016 is
entered into, as of the date of the last signature below, between The Boeing
Company, a Delaware Corporation ("Boeing"), and SPIRIT AEROSYSTEMS, INC, a
Delaware Corporation with its principal office in Wichita, Kansas (“Seller”).
Boeing and Seller sometimes are referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
A.
The Parties entered into Special Business Provisions MS-65530-0016, dated June
16, 2005, (the “SBP”) and the General Terms Agreement BCA-65530-0016, dated June
17, 2005, (the “GTA”), and including any amendments to the SBP and GTA
(collectively the “Sustaining Agreement”).



B.
The most recent amendment to the SBP is Amendment 44, entered into July 19,
2019.



C.
The Parties have been in discussions regarding configuration control, change
management, and the flow of information to and from Seller’s subcontractors.



D.
The Parties wish to amend the SBP as set forth herein.

AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:
1.
The list of “AMENDMENTS” within the Sustaining SBP is hereby deleted and
replaced in its entirety as follows:

“Amendments















--------------------------------------------------------------------------------








 
Amendment Number
Description
Date
Approval
  
1
Revise Company name from Mid-Western Aircraft Systems Incorporated to Spirit
AeroSystems throughout document. Update attachments 1, 2, 4, 14 and 16.
2/23/2006
H. McCormick
 
R. Stone
 
2
Incorporate CCNs as listed in Amendment 2, Attachment A, includes addition of
new section 12.19, modification to sections 3.4.9, 12.16 and 32.0. Updates to
attachments 1, 2, 6, 7, 15, 16, 19 and 20.
4/11/2007
H. McCormick
 
J. Edwards
 
3
Incorporate CCNs as listed in Amendment 3, Attachment A. Updates to attachments
1, 2, 7, 14, 15, 16 and 22.
11/28/2007
H. McCormick
 
J. Edwards
 
4
Incorporate CCNs as listed in Amendment 4, Attachment A. Updates to Attachments
1, 2, 7, 14, 15, 16. Incorporate Attachment 1A per CCN 508, 1328.
7/8/2008
S.Hu
 
W. Wallace
 
5
Incorporate CCNs as listed in Amendment 5, Attachment A, includes addition of
new section 12.3.1.1 Updates to Attachments 1, 2, 7, 14, 15, 16, 20.
6/22/2009
S. Hu
 
R. Stone
 
6
Incorporate CCNs as listed in Amendment 6, Attachment A. Updates to Attachments
1, 2, 4, 7, 9, 10, 14, and 16. Incorporate Attachment 9 per CCN 2385.
11/23/2010
S. Hu
 
M. Milan
 
7
Incorporate CCNs as listed in Amendment 7, Attachment A, includes addition of
new section 12.13.3.1. Updates to Attachments 1, 2, 4, 7, 9, 14, and 16.
Incorporate Attachment 1B per CCN 4212 and Attachment 23 per the 767-2C MOA.
7/28/2011
S. Hu
 
M. Milan
 
8
Incorporate CCNs as listed in Amendment 8, Attachment A, includes revisions to
section 7.9 and 12.13.1.1. Updates to Attachments 1, 2, 4, 7, 9, 14, 15, and 16.
8/16/2013
C. Howell
 
M. Milan
 
9
Incorporate Attachment 25 - 737 Max Titanium Inner Wall Agreement.
9/4/2014
E. Flagel
 
M. Milan
 
10
Incorporate Attachment 26-737 Derailment.
9/26/2014
B. Folden
 
R. Ast
 
11
Incorporate Attachment 27 -737-MAX Non Recurring Agreement, and Attachment 28
737/747/767/777 Pricing Agreement. Updates Section 4.1 Attachment 4, Section
B.1, Attachments 9 and 15.
3/10/2015
C. Howell
 
R. Ast
 
12
Delete and replace Attachment 25, Section 3.0.
4/9/2015
K. Drawsky
 
R. Ast
 
13
Incorporate CCNs as listed in Amendment 13, Attachment A. Updates to Attachments
1, 2, 7, 9, 14, and 16.
1/4/2016
L. Taylor
 
K. Leyba
 
14
Incorporate Attachment 25, Addendum 1.
4/21/2015
D. Blaylock
 
R. Grant
 
15
NULL
NULL
NULL
 
16
NULL
NULL
NULL
 
17
Incorporate Attachment 29 - 777X Non-Recurring Agreement.
12/23/2015
A. Lucker
 
E. Bauer
 
18
NULL
NULL
NULL
 
19
NULL
NULL
NULL






--------------------------------------------------------------------------------





20
737 MAX Inner Wall.
12/17/2015
S. Garcia-Deleone
J. Reed
21
Revisions to Attachment 27. 737 MAX Non-Recurring Agreement.
5/9/2016
D. Blaylock
R. Grant
22
737 Max Composite Inner Wall Line Movement.
11/2/2016
D. Blaylock
E. Bossler
23
737 MAX 9 INITIAL and CIW Line [*****] Tooling Incentive Agreement.
12/16/2016
D. Blaylock
E. Bossler
24
Incorporate CCNs as listed in Amendment 23, Attachment A. Updates to Attachments
1,2,7,9, and 14.
12/20/2016
L. Taylor
K. Leyba
25
Revisions to Attachment 27, 737 MAX Non-Recurring.
3/16/2017
D. Blaylock
E. Bossler
26
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement.
3/23/2017
D. Blaylock
E. Bossler
27
Incorporate Attachment 30, “737 NG / MAX Vapor Barrier Agreement”, updates to
Attachment 1 and 9.
3/31/2017
B. Edwards
K. Clark
28
Revisions to Attachment 29, 777X NRE Agreement.
6/22/2017
K. O’Connell
C. Green
29
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement.
7/20/2017
D. Blaylock
E. Bossler
30
Delete and Replace SBP Sections 4.1, 4.1.1, 5.1.1, 5.2.1, 7.2, 8.0, 12.11, and
12.13.1.1 and SBP Attachments 1, 1B, 10 Section A10.2.10, 15, 16, 22, 27, and
29. Delete and Reserve SBP Attachments 1C, 20, and 28. Incorporate SBP
Attachment 1D and 31.
9/22/2017
B. Edwards
W. Wilson
31
Revisions to Attachment 27, 737-8 Rate Tooling Incentive Agreement.
10/18/2017
D. Blaylock
E. Bossler
32
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement.
11/15/2017
D. Blaylock
E. Bossler
33
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement.
11/30/2017
D. Blaylock
E. Bossler
34
Revisions to Attachment 27, 737-10 Non-Recurring Non-Tooling.
2/23/2018
D. Blaylock
E. Bossler
35
Revisions to Attachment 27, 737-9 Rate Tooling [*****].
4/18/2018
D. Blaylock
J. O'Crowley
36
Revisions to Attachment 27, 737-10 Wing NRE.
6/20/2018
D. Blaylock
E. Bossler
37
Incorporation of new Sections: 3.3.4.10 767 One Piece SOW Tooling, 3.3.7 767 One
Piece SOW NonRecurring Pricing, 3.4.2.2 Delivery Point and Schedule for 767 One
Piece SOW and 3.8 767 One Piece Statement of Work Special Provisions. Updates to
Sections 7.1, Attachment 1 and 9.
8/17/2018
H. Langowski
R. Grant
38
Revisions to Attachment 27, 737 MAX BBJ8, BBJ7, and 737-10 SOW
11/1/2018
T. Willis
E. Bossler
39
4.1.1 is altered. A new section 4.7 is added. Attachment 1 (excluding the
Exhibits) is deleted and replaced in its entirety. A new Attachment 32 “737
Value Engineering Cost Sharing” is added. Attachment 1 Exhibits B, B.1, B.2, C,
C.1, C.2, D, D.1, D.2, E.1, E.2, F, F.1, and F.2 are deleted and replaced in
their entirety. A new Attachment 1 Exhibit C.3 is added. Attachment 1B is
deleted in its entirety.
11/2/2018
K. Shipley
E. Bossler
40
SBP Section 4.7 is deleted and replaced in its entirety.
SBP Section 7.2 is deleted and replaced in its entirety.
A new SBP Section 7.5.3 is added.
SBP Attachment 1 (including Exhibits B, B.1, B,2, D, D.1, D.2, F, F.1, F.2, and
G) is deleted and replaced in its entirety.
SBP Attachment 1B is added and marked “Reserved”.
SBP Attachment 15 is deleted and replaced in its entirety.
SBP Attachment 16 (including its Exhibit) is deleted and replaced in its
entirety.
SBP Attachment 31 is deleted, replaced in its entirety, and marked “Reserved”.
SBP Attachment 32 (including its Exhibit A) is deleted and replaced in its
entirety.


All of the above is accordance with the agreements as set forth in the
Collective Resolution 2.0 Memorandum of Agreement (the “CR 2.0 MOA”), dated
December 21, 2018
Concurrently with the CR 2.0 MOA, the Parties also executed that certain
Settlement and Release Agreement, dated December 21, 2018, pertaining to the
release and settlement of warranty and various other claims
1/29/2019
T. McGuigan
E. Bossler
41
Revisions to Attachment 29 777-9 Rate Tooling
3/27/2019
R. Velau


D. Currie
42
TBD
TBD
TBD
TBD






--------------------------------------------------------------------------------





43
Revisions to Attachment 1 Product Pricing
5/22/2019
K. Doolin
R. Grant
44
Section 12.13.2 is deleted and replaced in its entirety
7/19/2019
B. Nix
E Bossler
45
TBD
TBD
TBD
TBD
46
Section 24.0 is deleted and replaced in its entirety.
A new SBP Section 24.1 is added.
10/3/19
K. Doolin
E. Bossler

”
2.
SBP Section 24.0 “Configuration Control” is deleted in its entirety and replaced
with the following:

“24.0 CONFIGURATION CONTROL
Except as otherwise allowed by Boeing delegation as documented in either SBP
Attachment 4, Engineering Releases, or other applicable Documents, Seller agrees
not to make any change in materials, processes, or design details of the Product
after Boeing part qualification or approval without written authorization from
Boeing. This shall include changes in materials, processes, or design details by
Seller’s subcontractors after Boeing part qualification or approval. Written
authorization by Boeing is required for changes that would affect the Product or
any component part thereof with regard to (a) part number identification, (b)
physical or functional interchangeability, or (c) maintenance, repair, or
overhaul procedures including processes or material changes which affect such
maintenance, repair, and overhaul procedures. If such approval is granted,
copies of revised Drawings and data shall be provided to Boeing accordingly.
Seller shall include the requirements of this Section 24.0 in its subcontracts.”
3.
The SBP is hereby amended by adding a new SBP Section 24.1 [*****] as follows:

“24.1 [*****]
[*****]”
4.
All other provisions of the SBP shall remain unchanged and in full force and
effect.

5.
This Amendment constitutes the complete and exclusive agreement between the
Parties with respect to the subject matter set forth herein and supersedes all
previous agreements between the Parties relating thereto, whether written or
oral.

6.
This Amendment shall be governed by the internal laws of the State of Washington
without reference to any rules governing conflict of laws.

7.
In the event of a conflict between the terms of this Amendment and either the
SBP or GTA, the terms of this Amendment shall have precedence with respect to
the subject matter of this Amendment.




























--------------------------------------------------------------------------------





IN WITNESS THEREOF, the duly authorized representatives of the Parties have
executed this Amendment No. 46 as of the last date of signature below.
The Boeing Company                    Spirit AeroSystems, Inc.
Acting by and through its division
Boeing Commercial Airplanes






The Boeing Company
 
 
 
 
 
 
 
 
 
Acting by and through its division
 
 
 
 
 
 
 
 
 
By:
/s/Kyra Doolin
 
By:
/s/Eric S. Bossler
Name:
Kyra Doolin
 
Name:
Eric S. Bossler
Title:
Contracts PA
 
Title:
Contract Specialist
Date:
10/3/2019
 
Date:
10/3/2019
 
 
 
 
 
 
 
 
 
 




















